TDCJ Offender Details                                                                             Page 1 of2

                                                                                         ~,2.B~- \2-
                                                                 m,a.x,,:t.lu[ij   191   New Offender Search




 Offender Information Details
   Return to Search list



 SID Number:                                  03245751

 TDCJ Number:                                 00665502

 Name:                                        MARTI NEZ, OSCAR VILLARREAL

 Race:                                        H

 Gender:                                      M
 DOB:                                         1966-04-21

 Maximum Sentence Date:                       2024-03-16

 Current Facility:                            COFFIELD

 Projected Release Date:                      2018-03-01

 Parole Eligibility Date:                     2013-09-03

 Offender Visitation Eligible:                YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.



 SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                    Offender is not scheduled for release at this time.

 Scheduled Release Type:.                   Will be determined when release date is scheduled.

 Scheduled Release Location:                Will be determined when release date is scheduled.



    Parole Review Information

 Offense History:
    Offense                            Sentence                  Case   Sentence (YY -MM-
                      Offense                       County
     Date                                Date                     No.         DD)
                I                  I              I          I


http://offender. tdcj. texas.gov/OffenderSearch/offenderDetail.action?sid=03 2457 51               6/10/2015